Citation Nr: 1417916	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-09 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether a reduction in the rating for service-connected adjustment disorder with depressed mood, from 100 percent to 30 percent disabling, effective October 1, 2009, was proper. 

2.  Entitlement to an increased rating for adjustment disorder with depressed mood, currently evaluated as 30 percent disabling from October 1, 2009, and as 70 percent disabling from February 15, 2011.

3.  Whether a reduction in the rating for service-connected status post bilateral laminectomy at L4-5 with partial laminectomy at L5-S1 and laminectomy at L3-4 with loss of use of feet due to paraplegia, from 100 percent to 10 percent disabling, effective October 1, 2009, was proper. 

4.  Entitlement to an increased rating for the service-connected low back disability,  currently rated as 10 percent disabling.

5.  Whether a reduction in the rating for service-connected neurogenic bowel, from 100 percent disabling to 60 percent disabling, effective October 1, 2009, was proper. 

6.  Entitlement to an increased rating for neurogenic bowel, currently rated as 60 percent disabling.

7.  Whether a reduction in the rating for service-connected neurogenic bladder, from 60 percent disabling to 40 percent disabling, effective October 1, 2009, was proper. 

8.  Entitlement to an increased rating for neurogenic bladder, currently rated as 40 percent disabling.

9.  Whether a reduction in the level of special monthly compensation, effective October 1, 2009, was proper. 

10.  Entitlement to a higher rating for radiculopathy of the right lower extremity, currently rated as 10 percent disabling. 

11.  Entitlement to a higher rating for radiculopathy of the left lower extremity, currently rated as 10 percent disabling. 

12.  Entitlement to financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only.

13.  Entitlement to specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and J.S.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to May 2006.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a July 2009 decision by the RO in Houston, Texas that in pertinent part, reduced the disability ratings for several service-connected disabilities, including a low back disability, neurogenic bowel, neurogenic bladder, and adjustment disorder with depressed mood, and discontinued special monthly compensation based on loss of use of the feet with neurogenic bowel and bladder, all effective October 1, 2009.  

In this decision, the RO also granted service connection for radiculopathy of each lower extremity, rated 10 percent each, and for erectile dysfunction, rated noncompensable, and granted entitlement to special monthly compensation for loss of use of a creative organ, all effective December 2, 2008.  The RO determined that the radiculopathy of the lower extremities was secondary to the service-connected low back disability.

This case also comes to the Board on appeal from a November 2011 rating decision that denied entitlement to financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only, and denied entitlement to specially adapted housing or a special home adaptation grant.

During the course of the appeal, the Veteran has moved several times between multiple states, and jurisdiction of this appeal has since been transferred to the RO in Philadelphia, Pennsylvania.

In a March 2011 rating decision, the RO granted a higher 70 percent rating for adjustment disorder with depressed mood, effective February 15, 2011.

A personal hearing was held in December 2013 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in December 2013.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to higher ratings for radiculopathy of both lower extremities, to financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only, and to specially adapted housing or a special home adaptation grant are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2006 rating decision, the RO determined that the Veteran was not competent to handle disbursement of funds, and his then-wife was appointed as his fiduciary payee.  His father became his custodian before VA in October 2008.

2.  The RO's reduction in the rating of the service-connected adjustment disorder from 100 percent disabling to 30 percent disabling, reduction in the rating of the service-connected low back disability from 100 percent to 10 percent disabling, reduction in the rating of the service-connected neurogenic bowel from 100 percent to 60 percent disabling, and reduction in the rating of the service-connected neurogenic bladder from 60 to 40 percent disabling, and the discontinuance of special monthly compensation based on loss of use of the feet with neurogenic bowel and bladder, denied the Veteran due process.

3.  As a result of the instant decision, the Veteran is now in receipt of the maximum schedular ratings for the above disabilities.


CONCLUSIONS OF LAW

1.  As the RO's reduction in the rating for service-connected adjustment disorder with  depressed mood, from 100 percent disabling to 30 percent disabling, effective October 1, 2009, was not in accordance with the law and regulations, the criteria for restoration of the 100 percent rating are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e) (2013).

2.  As the RO's reduction in the rating for a service-connected low back disability, from 100 percent disabling to 10 percent disabling, effective October 1, 2009, was not in accordance with the law and regulations, the criteria for restoration of the 100 percent rating are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e) (2013).

3.  As the RO's reduction in the rating for service-connected neurogenic bowel, from 100 percent disabling to 60 percent disabling, effective October 1, 2009, was not in accordance with the law and regulations, the criteria for restoration of the 100 percent rating are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e) (2013).

4.  As the RO's reduction in the rating for service-connected neurogenic bladder, from 60 percent disabling to 40 percent disabling, effective October 1, 2009, was not in accordance with the law and regulations, the criteria for restoration of the 60 percent rating are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e) (2013).

5.  As the RO's termination of special monthly compensation based on loss of use of the feet with neurogenic bowel and bladder, effective October 1, 2009, was not in accordance with the law and regulations, the criteria for restoration of this special monthly compensation are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

With regard to the appeals from the July 2009 rating decision that reduced the ratings for a low back disability, neurogenic bowel, neurogenic bladder, and adjustment disorder with depressed mood, and that discontinued special monthly compensation based on loss of use of the feet with neurogenic bowel and bladder, VA must comply with the provisions found in 38 C.F.R. § 3.105(e)-(i) rather than the notice and duty to assist provisions codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented at 38 C.F.R. § 3.159.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 513 (1993).  As will be discussed in detail below, the Board finds that the notice and due process requirements of 38 C.F.R. § 3.105 have not been met.

With regard to the appeals for increased ratings for these same disabilities, as the prior ratings are being restored in this decision, and as the Veteran is therefore in receipt of the maximum schedular ratings for these disabilities, the Board finds that further discussion of the duties to notify and assist is not necessary.


Analysis

Rating Reductions

This case comes to the Board on appeal from a July 2009 rating decision that reduced the disability ratings for the Veteran's service-connected adjustment disorder with depressed mood from 100 to 30 percent, for a low back disability with loss of use of the feet due to paraplegia from 100 to 10 percent, for neurogenic bowel from 100 to 60 percent, and for neurogenic bladder from 60 to 40 percent, and reduced the level of special monthly compensation.  Each rating reduction was effective October 1, 2009.  

The Veteran seeks restoration of his prior disability ratings.  He essentially argues that the notice of the reductions was improper.  In his November 2009 notice of disagreement, he said that the rating reductions were unexpected, and that the last notice he received from VA regarding this matter, dated on September 16, informed him that his benefits would remain unchanged.

Governing law provides that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155  (West 2002). 

The procedural framework set forth in 38 C.F.R. § 3.105(e) governing rating reductions is required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio. Greyzck v. West, 12 Vet. App. 288, 292 (1999).

VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Unless otherwise provided in paragraph (i) of this section, if VA does not receive additional evidence within that period, it will take final rating action and reduce the award effective the last day of the month following 60 days from the date of notice to the beneficiary of the proposed reduction.  Id.  The beneficiary will also be informed that he or she will have an opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i).

Additional requirements are set forth in 38 C.F.R. § 3.344, but these other provisions only apply to ratings that have continued for long periods at the same level (meaning five years or more).  This is not the situation here since the prior ratings were each assigned as of June 1, 2006 and continued until October 1, 2009.  Hence, the 100 percent ratings for adjustment disorder, a low back disability with loss of use of the feet due to paraplegia, and neurogenic bowel, the 60 percent rating for neurogenic bladder, and the special monthly compensation based on loss of use of the feet with neurogenic bowel and bladder had not been in effect for the required five years or more, and compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) is not required.  38 C.F.R. § 3.344(c) (2013).

Pursuant to 38 C.F.R. § 3.343(a), total disability ratings will not be reduced, in the absence of clear error, without an examination showing material improvement in physical or mental condition. 

In a July 2006 rating decision that granted the Veteran's initial claim for service connection, the RO determined that the Veteran was not competent to handle disbursement of funds, and his then-wife was appointed as his fiduciary payee.  

In a July 2008 rating decision, the RO proposed reducing the above ratings for the back, bowel and bladder disabilities to 0 percent, and the rating for adjustment disorder to 10 percent, based on the Veteran's failure to report for scheduled VA examinations in November 2007 and March 2008.  The Veteran was notified of the proposed reduction by a letter dated on July 11, 2008 which enclosed a copy of the July 2008 decision. 

The July 11, 2008 letter was sent to the Veteran at his latest address of record (his father's home in Texas), and advised him that he could submit medical or other evidence to show that the reductions should not be made but that, if additional evidence was not received within 60 days, his evaluation would be reduced.  The RO notified him that reduced payments would begin on the first day of the third month following notice of the final decision.  The RO further informed the Veteran of his right to request a personal hearing.  In its July 2008 letter to the Veteran, the RO stated, "We propose to reduce the prior evaluation of its disabling effect from 100% to 10%.  The combined evaluation for all of your service-connected disabilities will drop from 100% to 10%. .... We propose to reduce your monthly rate of compensation from $6474 to $117."  This letter was not returned by the post office as undeliverable.

A July 2008 report of contact reflects that the Veteran's father reported that the Veteran's wife (his fiduciary payee) was divorcing him.  In late July 2008, the Veteran telephoned VA and stated that he wanted his benefits suspended pending a change in fiduciary.  

At a September 22, 2008 VA field examination, the Veteran was interviewed at his parents' home, where he resided.  He said he was currently traveling between Texas and New Jersey because he was involved in a custody battle.  The examiner recommended that the Veteran's father be appointed as his legal custodian, and that the Veteran be examined to determine his competency to manage his own finances.  

A subsequent September 2008 report of contact reflects that the Veteran spoke with a VA employee on the telephone, and provided VA with his current address in New Jersey.  He said he was unaware of the proposed reduction.  The VA employee wrote,  "Reduction letter never received, need new reduction letter."

The Veteran's father was appointed as his legal custodian before VA in October 2008.

By an October 2008 letter to the Veteran, sent in care of his father at his father's address, the RO referred to its July 11, 2008 letter, and said it had reconsidered its proposed reduction of his compensation benefits.  The RO wrote, "We have decided not to make the proposed change.  You will continue to receive $6,621 monthly."  He was advised that he had an upcoming VA examination and that it was very important that he make it to his VA examination as it would adversely affect his VA compensation if he did not report for his examination.

VA examinations of the disabilities at issue were conducted in December 2008.

In a March 2009 letter, the Veteran's father withdrew as his custodian before VA.  In June 2009, VA determined that the Veteran was competent to manage his VA benefits, under supervision.

In the July 2009 rating decision currently on appeal, the RO reduced the disability ratings for the low back disability, neurogenic bowel, neurogenic bladder, and adjustment disorder with depressed mood, and discontinued special monthly compensation at the O-2 and R-1 rate, all effective October 1, 2009.  His combined disability rating was reduced to 90 percent.  The Veteran was notified of this decision by a letter dated July 16, 2009, and the instant appeal ensued.

In its July 2009 rating decision, the RO informed the Veteran that with regard to his neurogenic bowel disability, "We previously informed you that we proposed to decrease your evaluation for this disability from 100 percent to 0 percent.  We have not taken final action on that proposal; but instead we have reduced your evaluation from 100 percent to 60 percent."  Similar statements were included in those portions of the rating decision relating to the reductions in the ratings for neurogenic bladder, adjustment disorder, and a low back disability.

During the pendency of this appeal, other matters were adjudicated by the RO, including a claim for apportionment of the Veteran's benefits by his former wife.  By a letter to the Veteran dated May 22, 2009, the RO noted the apportionment request, and said it was withholding monies from his monthly check beginning August 1, 2009 while the request was reviewed.  The RO stated that if the apportionment were allowed, it would reduce his monthly check.  By a letter dated in September 2009, the RO referred to the May 22, 2009 letter, and stated, "We have reconsidered our proposed action based on the additional information provided in Fiduciary Field Exam dated October 7, 2008.  We have decided not to make the proposed change. You will continue to receive $6,845.00 monthly."

After a review of all of the evidence of record, the Board finds that the notice and due process requirements of 38 C.F.R. § 3.105 have not been met.  Specifically, although he was notified by a letter dated in July 2008 that his ratings would be reduced, and given a copy of the proposed rating action (which proposed a reduction of his ratings based on a failure to report for VA examinations), the RO subsequently sent him a letter in October 2008 advising him that his ratings would not be reduced, and that his current level of disability compensation would continue to be paid.  The Board finds that the Veteran could reasonably conclude that his ratings would not be reduced based on this letter, which specifically informed him that the proposed rating reductions would not be effectuated.

Moreover, the record clearly shows that in its July 2009 decision, the RO subsequently determined that the Veteran's disabilities had improved, based on the clinical findings shown in the December 2008 VA examinations, and reduced the disability ratings on this basis.  Therefore, the ratings were reduced based on different material facts and reasons than the ones identified in the July 2008 proposed rating action.  

The Board finds that since the July 2009 rating reductions were actually based on different material facts and reasons than the ones identified in the July 2008 proposed rating action, the RO therefore had a duty to notify him of the current proposed reduction based on these material facts and reasons, pursuant to 38 C.F.R. § 3.105(e), and providing him with the requisite period to respond, before effectuating the reductions.  Further evidence indicating that insufficient notice was provided includes:  the RO had informed him in October 2008 that his ratings would not be reduced, he was still considered incompetent by VA to manage his financial affairs at that time, and there was also a change in his legal custodian/fiduciary during this period.  Additionally, he informed a VA employee that he never received the reduction letter, and the VA employee correctly stated that another reduction letter should be sent.  As such notice was never sent, the Board finds that due process has not been provided to the appellant. Thus, the reductions are void ab initio.  See Greyzck, supra.

For the foregoing reasons, the Board finds that the 100 percent rating for service-connected adjustment disorder with depressed mood, the 100 percent rating for the low back disability, the 100 percent rating for neurogenic bowel, the 100 percent rating for neurogenic bladder, and special monthly compensation must be restored, effective October 1, 2009.

Increased Ratings 

In addition to perfecting appeals with regard to the propriety of the reductions in the disability ratings for adjustment disorder with depressed mood, a low back disability with loss of use of the feet due to paraplegia, neurogenic bowel, and neurogenic bladder, the Veteran also perfected appeals for increased ratings for these disabilities.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  

As the Board has restored the 100 percent rating for adjustment disorder with depressed mood, the 100 percent rating for the low back disability, the 100 percent rating for neurogenic bowel, and the 60 percent rating for neurogenic bladder, the Veteran's appeals for increased ratings for these disabilities are now moot, as he is already in receipt of the maximum schedular ratings for these disabilities.  See 38 C.F.R. §§ 4.71a, 4.114, 4.115, 4.130, Diagnostic Codes 5241, 7332, 7542, 9434.

Moreover, in a February 2012 VA Form 9, the Veteran explicitly stated that he sought the above ratings for his disabilities.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).  Thus his appeals for increased ratings have in effect already been granted in full.


ORDER

As the reduction in the rating for service-connected adjustment disorder from 100 percent disabling to 30 percent disabling was in error, restoration of the 100 percent rating, effective October 1, 2009, is granted. 

As the reduction in the rating for service-connected low back disability from 100 percent disabling to 10 percent disabling was in error, restoration of the 100 percent rating, effective October 1, 2009, is granted. 

As the reduction in the rating for service-connected neurogenic bowel from 100 percent disabling to 60 percent disabling was in error, restoration of the 100 percent rating, effective October 1, 2009, is granted. 

As the reduction in the rating for service-connected neurogenic bladder from 60 percent disabling to 40 percent disabling was in error, restoration of the 60 percent rating, effective October 1, 2009, is granted. 

As the termination of special monthly compensation based on based on loss of use of the feet with neurogenic bowel and bladder was in error, restoration of special monthly compensation, effective October 1, 2009, is granted. 


REMAND

The Veteran contends that his service-connected radiculopathy of both lower extremities is more disabling than currently evaluated.

The Board's review of the record reveals that further action on the claims for higher ratings for radiculopathy of the lower extremities is warranted.  These claims must be remanded for contemporaneous VA examinations to determine the current level of severity of this disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The RO has previously attempted to schedule the Veteran for such a VA examination.  Although the Veteran has previously indicated that he did not want to report for additional VA examinations (see, e.g., letters dated December 2012, January 2013 and March 2013), at his December 2013 Board hearing, he stated that he is willing to report for a VA examination.  The Board finds that the RO/AMC should make another attempt.  

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on these claims. See 38 C.F.R. § 3.655.

The most recent VA medical treatment records on file are dated in January 2013.  Pertinent ongoing VA and private medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Finally, the Board finds that the claims for entitlement to financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only, and to specially adapted housing or a special home adaptation grant are not ripe for Board adjudication at this time as the potential outcome of the remanded claims for higher ratings for radiculopathy of the lower extremities could affect the determination of whether these benefits are warranted.  Consideration for these benefits is based partly on whether there is loss of use of the lower extremities or feet due to service-connected disability.  See 38 U.S.C.A. §§ 2101, 2101A, 3901, 3902; 38 C.F.R. §§ 3.808, 3.809.

Accordingly, these claims are "inextricably intertwined" with these other claims and also must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other claim has been rendered). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all VA and private medical care providers that have evaluated or treated him for radiculopathy or neurological impairment of the legs since January 2013. With his authorization, obtain all identified records that are not already in the claims file.

Document all efforts to obtain these additional records. If attempts to obtain any identified records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this fact.

2.  Upon receipt of all additional records, schedule a VA neurological compensation examination to reassess the severity of the Veteran's service-connected radiculopathy of the lower extremities.

The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.  All necessary tests and studies should be conducted. 

The examiner is asked to specifically comment on whether,  due to service-connected disability (to include his service-connected status post bilateral laminectomy at L4-5 with partial laminectomy at L5-S1 and laminectomy at L3-4, and his service-connected radiculopathy of the lower extremities), the Veteran has (1) permanent loss of use of one or both feet, or (2) has the loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Finally, readjudicate the claims on appeal in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


